DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:
The preamble of claim 19 recites the limitation “A method for performing electronic between a power transmission device to transmit a wireless power signal through a plurality of first antennas, and a power receiving device to receive the wireless power signal through a second antenna.” The meaning of the phrase “for performing electronic” is unclear.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8, 10, 14-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, and 13 of U.S. Patent No. 10,777,886. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-8, 10, 14-17, and 19 are merely broad presentations of claims 1-5, 7-11, and 13 of U.S. Patent No. 10,777,886.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochiyama et al. (US 5,400,036; “Kochiyama”).
Regarding claim 1, Kochiyama teaches an electronic device (Figure 7) comprising
a power transmitter (energy transmission arrangement; col. 1, line 45) to transmit a wireless power signal through a plurality of first antennas (col. 1, line 44); and
a propagation path estimation unit to estimate first propagation path information characterizing a propagation path between the plurality of first antennas and a predetermined antenna, based on a propagation path estimation signal having a same frequency as a frequency of the wireless power signal and being transmitted from the 
As for claim 5, Kochiyama teaches wherein the predetermined antenna is a second antenna of a power receiving device (remote target location) to receive the wireless power signal transmitted from the power transmitter (energy transmission arrangement); and
the propagation path estimation unit estimates first propagation path information characterizing a propagation path between the plurality of first antennas and the second antenna, based on the propagation path estimation signal transmitted from the power receiving device through the second antenna (A power reception unit transmits a pilot signal to an energy transmission arrangement to alert the energy transmission arrangement to the direction of the power reception unit. Col. 1, lines 39-52.).
As for claim 10, Kochiyama teaches a system (Figure 7) comprising:
a power transmission device (energy transmission arrangement; col. 1, line 45) to transmit a wireless power signal through a plurality of first antennas (col. 1, line 44); and
a power receiving device (remote target at target point A) to receive the wireless power signal through a second antenna, the power transmission device comprising:
a propagation path estimation unit to estimate first propagation path information characterizing a propagation path between the plurality of first antennas and a predetermined antenna, based on a propagation path estimation signal having a same 
As for claim 14, Kochiyama teaches wherein the predetermined antenna is a second antenna of a power receiving device (remote target location) to receive the wireless power signal transmitted from the power transmitter (energy transmission arrangement); and
the propagation path estimation unit estimates first propagation path information characterizing a propagation path between the plurality of first antennas and the second antenna, based on the propagation path estimation signal transmitted from the power receiving device through the second antenna (A power reception unit transmits a pilot signal to an energy transmission arrangement to alert the energy transmission arrangement to the direction of the power reception unit. Col. 1, lines 39-52.).
Regarding claim 19, Kochiyama teaches a method for performing power transmission between a power transmission device (energy transmission arrangement; col. 1, line 45) to transmit a wireless power signal through a plurality of first antennas (col. 1, line 44), and a power receiving device (remote target at target point A) to receive the wireless power signal through a second antenna, the power transmission device comprising:
estimating first propagation path information characterizing a propagation path between the plurality of first antennas and a predetermined antenna, based on a .

Claims 1-3, 5, 10-12, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeine (US 10,396,602).
Regarding claim 1, Zeine teaches an electronic device (Figures 1A and 3A) comprising
a power transmitter (101/330a) to transmit a wireless power signal through a plurality of first antennas (Antenna array 101); and
a propagation path estimation unit to estimate first propagation path information characterizing a propagation path between the plurality of first antennas and a predetermined antenna, based on a propagation path estimation signal having a same frequency as a frequency of the wireless power signal and being transmitted from the predetermined antenna (A power reception unit 102/330b transmits a beacon signal to a power transmitter 101/330a to inform the power transmitter of the location/path of the power reception unit. The frequency of the beacon signal and the frequency of the signal from the power transmitting phased array are the same. Col. 5, lines 33-48.).

comprising: a propagation path extraction unit to extract second propagation path information characterizing a propagation path passing through a moving body, based on at least one of a difference on a time axis of a plurality of pieces of the first propagation path information each acquired at different times, and filtering on a frequency axis, wherein the controller controls the amplitude and the phase of the wireless power signal inputted to each of the plurality of first antennas, based on at least one of the first propagation path information and the second propagation path information (Zeine teaches re-tuning the phase and amplitude after the receiver moves. Col. 5, lines 54-62; Col. 6, lines 17-26; Col. 7, lines 43-53.);
wherein the predetermined antenna is a second antenna of a power receiving device (102//330b) to receive the wireless power signal transmitted from the power transmitter; and 
the propagation path estimation unit estimates first propagation path information characterizing a propagation path between the plurality of first antennas and the second antenna, based on the propagation path estimation signal transmitted from the power receiving device through the second antenna (A power reception unit 102/330b transmits a beacon signal to a power transmitter 101/330a to inform the power transmitter of the location/path of the power reception unit. The frequency of the beacon signal and the frequency of the signal from the power transmitting phased array are the same. Col. 5, lines 33-48.).

a power transmission device (101/330a) to transmit a wireless power signal through a plurality of first antennas (Antenna array 101); and
a power receiving device (102/330b) to receive the wireless power signal through a second antenna, the power transmission device comprising:
a propagation path estimation unit to estimate first propagation path information characterizing a propagation path between the plurality of first antennas and a predetermined antenna, based on a propagation path estimation signal having a same frequency as a frequency of the wireless power signal transmitted from the predetermined antenna (A power reception unit 102/330b transmits a beacon signal to a power transmitter 101/330a to inform the power transmitter of the location/path of the power reception unit. The frequency of the beacon signal and the frequency of the signal from the power transmitting phased array are the same. Col. 5, lines 33-48.).
As for claims 11, 12, and 14, Zeine teaches wherein the power transmission device further comprises a controller (310) to control an amplitude and a phase of the wireless power signal inputted to each of the plurality of first antennas, based on the first propagation path information (Col. 5, lines 43-48);
wherein the power transmission device comprises a propagation path extraction unit to extract second propagation path information characterizing a propagation path passing through a moving body, based on at least one of a difference on a time axis of a plurality of pieces of the first propagation path information each acquired at different times, and filtering on a frequency axis, wherein the controller controls the amplitude and the phase of the wireless power signal inputted to each of the plurality of 
wherein the predetermined antenna is a second antenna of a power receiving device (102//330b) to receive the wireless power signal transmitted from the power transmitter; and
the propagation path estimation unit estimates first propagation path information characterizing a propagation path between the plurality of first antennas and the second antenna, based on the propagation path estimation signal transmitted from the power receiving device through the second antenna (A power reception unit 102/330b transmits a beacon signal to a power transmitter 101/330a to inform the power transmitter of the location/path of the power reception unit. The frequency of the beacon signal and the frequency of the signal from the power transmitting phased array are the same. Col. 5, lines 33-48.).
As for claim 19, Zeine teaches a method for performing power transmission between a power transmission device (101/330a) to transmit a wireless power signal through a plurality of first antennas (Antenna array 101), and a power receiving device (102/330b) to receive the wireless power signal through a second antenna, the power transmission device comprising:
estimating first propagation path information characterizing a propagation path between the plurality of first antennas and a predetermined antenna, based on a propagation path estimation signal having a same frequency as that of the wireless power signal and being transmitted from the predetermined antenna (A power reception 
As for claim 20, Zeine teaches wherein the power transmission device controls (with 310) an amplitude and a phase of the wireless power signal inputted to each of the plurality of first antennas, based on the first propagation path information (Col. 5, lines 43-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kochiyama.
Regarding claim 2, Kochiyama teaches a controller to control a phase of the wireless power signal inputted to each of the plurality of first antennas, based on the first propagation path information (See col. 2, lines 5-26).
The embodiment of figure 7 of Kochiyama fails to teach controlling an amplitude of the wireless power signal inputted to each of the plurality of first antennas, based on the first propagation path information.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control an amplitude of the wireless power signal of Kochiyama because such a modification would have been merely exercising a well-known wireless power signal control technique according to a location of a power receiver.
Regarding claim 11, Kochiyama teaches a controller to control a phase of the wireless power signal inputted to each of the plurality of first antennas, based on the first propagation path information (See col. 2, lines 5-26).
The embodiment of figure 7 of Kochiyama fails to teach controlling an amplitude of the wireless power signal inputted to each of the plurality of first antennas, based on the first propagation path information.
However, it is well-known to those of ordinary skill in the art to control the amplitude of wireless power signals according to propagation path information. For example, see the embodiment of Kochiyama described in col. 5, lines 30-46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control an amplitude of the wireless power signal of Kochiyama because such a modification would have been merely exercising a well-known wireless power signal control technique according to a location of a power receiver.

The embodiment of figure 7 of Kochiyama fails to teach controlling an amplitude of the wireless power signal inputted to each of the plurality of first antennas, based on the first propagation path information.
However, it is well-known to those of ordinary skill in the art to control the amplitude of wireless power signals according to propagation path information. For example, see the embodiment of Kochiyama described in col. 5, lines 30-46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control an amplitude of the wireless power signal of Kochiyama because such a modification would have been merely exercising a well-known wireless power signal control technique according to a location of a power receiver.

Allowable Subject Matter
Claims 4, 9, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Kochiyama and Zeine, fails to teach:
“a weight calculator to calculate a weight vector that determines a directivity of a combined power transmission beam formed by the plurality of first antennas, based on at least one of the first propagation path information and the second propagation path information, wherein the controller controls the amplitude and the phase of the wireless power signal inputted to each of the plurality of first antennas, based on the weight vector.”, as set forth in claim 4; and
“wherein the power transmission device further comprises a weight calculator to calculate a weight vector that determines a directivity of a combined power transmission beam formed by the plurality of first antennas, based on at least one of the first propagation path information and the second propagation path information, wherein the controller controls the amplitude and the phase of the wireless power signal inputted to each of the plurality of first antennas, based on the weight vector.”, as set forth in claim 13.

Conclusion
The prior art made of record and not relied upon teaches power transmitter systems, comprising: determining a path between a power transmission circuit and power reception circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 22, 2021